DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2 and 3 are allowed.  Claim 1 is cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered and they are persuasive. Claims 2 and 3 are allowed. 
Allowable Subject Matter
Claim 2 and 3 are ALLOWED.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 2, recites “inter alia”  “Combination of claim 2 recites “inter alia”: “A ceiling fan motor housing comprising: a bottom cover member that includes a horizontal bottom surface, 5a top surface, a peripheral surface interconnecting an outer periphery of said bottom surface and an outer periphery of said top surface and surrounding a rotating axis (L) which extends in an up-down direction (X), , and  10a plurality of threaded holes formed in said bottom surface; a hollow housing member that includes a top housing wall, a peripheral housing wall extending downwardly 15from said top housing wall, surrounding the axis (L), and having an inner surrounding surface which faces said peripheral surface of said bottom cover member , and a bottom end which surrounds said bottom cover member, and  20a plurality of L-shaped positioning members, each of said positioning members having a vertical portion which is connected to said bottom end, and a horizontal portion which extends inwardly from a bottom end of said vertical portion, supports said bottom 25cover member thereon, and is formed with a positioning hole; and a plurality of screws that respectively extend 11 through said positioning holes of said positioning members of said housing member to respectively engage said threaded holes in said bottom surface of said bottom cover member.   wherein: said peripheral surface of said bottom cover member has a plurality of angularly equidistant ribs extending 10outwardly from a bottom end portion thereof, any adjacent two of said ribs cooperatively defining a positioning groove there between; said bottom end abuts against top ends of said ribs ; and 15said vertical portion of each of said positioning members extends through a respective one of said positioning groove.(see Fig.1)“

    PNG
    media_image1.png
    844
    642
    media_image1.png
    Greyscale

the prior art of record fails to teach claim 2 where  A ceiling fan motor housing comprising: a bottom cover member that includes a horizontal bottom surface, a top surface, a peripheral surface interconnecting an outer periphery of said bottom surface and an outer periphery of said top surface and surrounding a rotating axis (L) which extends in an up-down direction (X), and a plurality of threaded : said peripheral surface of said bottom cover member has a plurality of angularly equidistant ribs extending 10outwardly from a bottom end portion thereof, any adjacent two of said ribs cooperatively defining a positioning groove there between; said bottom end abuts against top ends of said ribs; and 15said vertical portion of each of said positioning members extends through a respective one of said positioning groove.  The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 2  is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 2.
The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Regarding claim 3 combination, 
Claim 3 recites : “ A ceiling fan motor housing comprising: a bottom cover member that includes a horizontal bottom surface, 5a top surface, a peripheral surface interconnecting an outer periphery of said bottom surface and an outer periphery of said top surface and surrounding a rotating axis (L) which extends in an up-down direction (X), , and  10a plurality of threaded holes formed in said bottom surface; a hollow housing member that includes a top housing wall, a peripheral housing wall extending downwardly 15from said top housing wall, surrounding the axis (L), and having an inner surrounding surface which faces said peripheral surface of said bottom cover member , and a bottom end which surrounds said bottom cover member, and  20a plurality of L-shaped positioning members, each of said positioning members wherein:  20said peripheral housing wall of said housing member further has an outer surrounding surface that is opposite to said inner surrounding surface; said bottom end of said peripheral housing wall has a bottom end surface that interconnects bottom ends of 25said inner and outer surrounding surfaces; and said peripheral housing wall further has a plurality of vertical slit pairs that are formed in said bottom 12 end surface, that extend through said inner and outer surrounding surfaces, and that respectively correspond to said positioning members, each of said slit pairs including two vertical slits that flank said 5vertical portion of a corresponding one of said positioning members (see Fig.1).

    PNG
    media_image2.png
    844
    642
    media_image2.png
    Greyscale

Furthermore, regarding claim 3, combination, the prior art of record fail to teach the holding member housing slit pairs as described with the positioning member which is an L shaped member that holds the bottom of the cover, the details is not found in any combination of the prior art of record nor suggested, the closes prior art fail to teach claim 3 where  the ceiling fan motor housing as claimed in wherein:  20said peripheral housing wall of said housing member further has an outer surrounding surface that is opposite to said inner surrounding surface; said bottom end of said peripheral housing wall has a bottom end surface that interconnects bottom ends of 25said inner and outer surrounding surfaces; and said peripheral housing wall further has a plurality of vertical slit pairs that are formed in said bottom 12 end surface, that extend through said inner and outer surrounding surfaces, and that respectively correspond to said positioning members, each of said slit pairs including two vertical slits that flank said 5vertical portion of a corresponding one of said positioning members. The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 3 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 3.
Discussion of prior art which fail to teach claims 2 combination or 3 combination.
Closest prior at Fig.7 from Chen US 200900151111, teach case and bracket but at an inside of the cover, if fails to teach claim 2 or 3 or any combination thereof. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834